Citation Nr: 9921768	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  93-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence fails to show a clear diagnosis of 
PTSD.

3.  The veteran's claimed insevice stressors have not been 
verified.  


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that the RO has asked the veteran to submit 
specific details about stressful events and recent 
psychiatric treatment, and has sought records from the US 
Armed Services Center for Research of Unit Records 
(USASCRUR).  

I.  Factual Background.

The veteran's service medical records show that he complained 
of nervousness during his December 1969 enlistment medical 
examination and during his separation medical examination in 
March 1972.  An April 1972 psychiatric examination was 
negative for any psychiatric disorder.  

          (A.)  The Board notes that the post-service medical 
reports in the claims file include some diagnoses of PTSD.  
An October 1991 report from Don H. Cole, M.D., recounts the 
veteran's pre-military, military and post-military life.  
According to Dr. Cole, the veteran reported an in-service 
stressor involving the explosion of a huge ammunition dump.  
Dr. Cole acknowledged that the veteran did not have a combat 
military occupational specialty (MOS) but stated that he 
nevertheless developed PTSD.  

Dr. Cole provided an Axis I diagnosis of PTSD.  Dr. Cole 
noted that he had been evaluating combat veterans since 1958, 
and had evaluated PTSD since 1978.  Dr. Cole stated that the 
veteran was one of the individuals most affected by PTSD that 
he had ever seen.  He was totally disabled as a result of his 
PTSD.  

An October 1991 report from James Wiaduck, M.D., provides 
that the veteran had many current psychiatric symptoms, such 
as vigilance and unease around other people, difficulty with 
concentrating, easy irritability, anxiety and nervousness, 
distrust of others, a desire to remain by himself, a desire 
to keep his back protected and remain on the perimeter of 
situations, and heightened startle response.  Dr. Wiaduck 
provided an impression that the veteran had most, if not all, 
the symptoms of chronic PTSD related to Vietnam War 
experiences.  It was stated that he veteran's presentation 
initially made one think he was having a schizophrenic 
process, but Dr. Wiaduck did not feel he met the necessary 
criteria.  It was noted that the veteran did meet the 
criteria of a schizoid personality disorder.  The Axis I 
diagnosis was PTSD, secondary to Vietnam War experience, 
chronic and severe.

A May 1992 report from Graham W. Hoffman, Jr., M.D., and 
Adeline Armijo, M.S.W., provides that the veteran was being 
treated for PTSD in group and individual therapy.  The 
veteran reported several experiences in Vietnam that were 
outside the range of normal human experience.  For example, 
he came under fire on his first night in Vietnam, at Cam Ranh 
Bay; he was later near an ammunition dump explosion that went 
on for days, during which an alert was in effect and an 
attack was expected; he was under fire at various times, 
including once when he felt as though he was being overrun; 
he was in a village when Viet Cong came through and he had to 
be hidden between two closed walls for about thirty minutes; 
a close friend, the brother of his fiancée, was killed in 
action; and his fiancée was killed in a motor vehicle 
accident in the States shortly before he was due to return 
from Vietnam, and he was unable to attend her funeral.  The 
report describes the veteran's current symptoms of PTSD, such 
as irritability, anger, guilt, hypervigilence, anxiety, 
flashbacks, nightmares and restless sleeping.  

A second May 1992 report by Dr. Hoffman provides similar 
information, as well as an Axis I diagnosis of PTSD, and 
panic disorder with agoraphobia.  

A January 1993 report by Ms. Armijo, M.S.W., provides that 
the veteran had been in individual and group therapy for PTSD 
since April 1992.  Based on weekly sessions, it was stated 
that it was clear that the veteran had symptoms of PTSD 
resulting from his Vietnam experience.  It was noted that it 
was difficult for him to articulate stressors due to the 
severity of his symptoms.  In addition in was stated that it 
was also clear that he did not have an alcohol problem, and 
there was no evidence of a personality disorder.  

The veteran was provided a brief VA psychological evaluation 
in February 1993.  The examiner noted that the absence of 
opportunity to interview the veteran caused difficulty in 
offering a clear diagnostic impression. From the test results 
alone, the diagnostic impression was Axis I diagnosis PTSD 
(provisional due to vague and somewhat contradictory history 
regarding stressors, and the possibility of secondary gain), 
and an Axis II diagnosis of schizotypal personality disorder.  
The examiner further noted being able to see that there were 
some discrepancies in the veteran's brief history regarding 
his Vietnam experience.  The veteran was not in a unit that 
generally would have been associated with heavy combat in 
Vietnam, and some of his statements, such as being in a 
supply area that was overrun during Tet were inconsistent 
with the history of the war, since he was in Vietnam about 
two years after the Tet offensive took place.  It was clearly 
indicated from the assessment and clinical observations that 
the veteran's behavior, anxiety and statements of depression 
and disorder were consistent with an Axis II diagnosis of 
schizotypal personality disorder.  

(B).      The record also contains evidence that evidence 
that the veteran does not suffer from PTSD.  The veteran was 
provided a VA examination in January 1982, during which he 
related an explosion at the Quin Nhon ammunition dump as his 
most stressful experience.  The veteran also set forth his 
current complaints and post-service history.  The examiner 
stated the opinion that the veteran's history of post-service 
drug abuse suggested that he had experienced emotional 
effects as the result of his Vietnam experience.  However, 
the examiner stated the opinion that the veteran did not meet 
the criteria for PTSD.  The Axis I diagnosis was mixed 
substance abuse, now in remission, and atypical anxiety 
disorder.  

The veteran was provided a VA examination by a board of two 
examiners in November and December 1991, which included a 
review of the veteran's entire claims file.  According to the 
report by the first examiner, the veteran recounted his most 
stressful Vietnam incident as an explosion of the Quin Nhon 
ammunition dump, and he described his current complaints.  
The examiner reviewed the veteran's records, and noted 
discrepancies between the history the veteran currently 
provided when compared to the history he had provided during 
the January 1982 examination.  

The examiner stated his opinion that the history obtained 
from the veteran concerning his Vietnam experiences was very 
unreliable.  He did not think that the veteran met the 
criteria for PTSD.  The Axis I diagnosis was alcohol abuse; 
psychoactive substance abuse, not otherwise specified; and 
anxiety disorder, not otherwise specified.  

According to the report by the second examiner, the veteran 
recounted having experienced a number of psycho-social 
stressors during his life, including some that occurred 
before and after his active duty.  He reported that he could 
not remember whether he was in combat, and recounted once 
being hidden from Viet Cong and once seeing an ammunition 
dump explode.  The report provided the veteran's current 
complaints.  

The second examiner stated that he agreed with the first VA 
examiner that the veteran was not a reliable historian.  
Further, he believed that many of the veteran's criteria 
symptoms had been "listened to and learned."  Many of the 
veteran's answers to questions contained inconsistencies and 
lack of specificity.  The examiner believed that the veteran 
did not meet the full criteria to warrant a diagnosis of 
PTSD.  

The veteran was provided another VA examination in August 
1992, for which the examiner reviewed his medical records.  
During the interview, the veteran emphasized three symptoms.  
He said that he frequently became dizzy and was afraid that 
he would faint; found it difficult to be around people and as 
a result isolated himself; and had difficulty sleeping.  He 
was very repetitive and in the course of the interview he 
probably spontaneously brought up almost every symptom the 
examiner could think of.  When the examiner would suggest any 
kind of symptoms connected with PTSD, the veteran would grab 
onto it and repeat that he did indeed have those symptoms.  
He also talked about having "scary feelings" and said that 
in the last three years he had experienced "paranoid 
feelings."  

When asked about particular Vietnam experiences, he mentioned 
that many of his friends from his neighborhood block were 
killed in Vietnam and he described the ammunition dump 
explosion.  The veteran gave a positive response to almost 
any leading question that the examiner posed.  

In summary, the examiner stated agreement with previous VA 
Compensation and Pension examiners who said that the veteran 
gave positive responses to any kind of leading questions and 
frequently peppered his recitation with allusions to symptoms 
of PTSD without actually being able to document them very 
well.  Spontaneously, the veteran talked about many different 
kinds of problems, of which avoidance of people and 
difficulty with sleeping seemed to be the only consistent 
topics.  The examiner expressed the opinion that the veteran 
did not have PTSD but did have a fairly severe personality 
disorder as well as an anxiety disorder which was thought not 
to be necessarily related to his military service.  

The veteran was provided a VA examination by a Board of three 
examiners in June and August 1995, which included a review of 
his claims file.  In addition, at this time the veteran was 
referred for psychological testing by a fourth VA examiner.  
Each examiner provided a review of the veteran's current 
symptoms, complaints and his reported history.  

The report of the psychological testing provided the results 
of various tests, and concluded that the veteran had, to some 
degree, projected his psychological insufficiencies and 
inadequacies onto the PTSD label.  This label had helped him 
somewhat organize and consolidate his sense of life.  

The report of the first psychiatric evaluation referred to 
the report of the psychological testing, and findings therein 
that the veteran was vague with history, vulnerable for 
psychosis, indicated a paranoid disposition and was 
psychologically quite fragile.  The first examiner noted that 
he and the other two psychiatric examiners agreed with the 
psychological testing report that the veteran did not have 
PTSD, but did suffer from anxiety and depression, probably 
best diagnosed as anxiety disorder and dysthymic disorder.  
The first examiner stated that he also believed that the 
veteran had borderline intelligence and a mixed personality 
disorder.  The veteran's Axis I diagnosis was anxiety 
disorder, dysthymic disorder, and alcohol abuse in remission.  
The Axis II diagnosis was borderline intelligence and 
personality disorder, not otherwise specified.  

The report of the second psychiatric evaluation provided that 
the examiner did not put much stock in the veteran's history.  
It was both internally inconsistent and appeared to be 
inconsistent from information given to other examiners and 
caregivers in the past.  The veteran even indicated that he 
was aware that he fabricated or embellished certain details 
when it suited his purpose or sometimes without any good 
reason.  Overall, he had a few terms, some of which related 
to PTSD, which he used rather cavalierly and without 
significant understanding of their meaning.  After also 
reviewing the veteran's medical history, the second examiner 
expressed the opinion that the veteran was a person who had a 
probable low I.Q. and would be easily coached consciously or 
unconsciously in various terminology which he could latch 
onto.  As noted in an earlier medical report, the veteran 
would likely prefer to utilize a diagnosis such as PTSD as a 
way of trying to organize his own relatively chaotic internal 
phenomenon even if it did not necessarily fit.  Overall, the 
second examiner believed that the veteran did have some 
components of an anxiety disorder and some depressive 
symptomatology as well as a mixed personality disorder.  The 
second examiner did not believe that there were stressors 
that would be normally suggestive of PTSD nor symptomatology 
which was characteristic of that disorder.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified; 
dysthymic disorder; alcohol abuse; mixed drug abuse, not 
currently active; and borderline intelligence.  The Axis II 
diagnosis was mixed personality disorder.  

The report of the third psychiatric evaluation provided an 
opinion that, based on the information provided by the 
veteran and found in his chart, the veteran did not suffer 
from PTSD since he did not have a stressor that would 
qualify.  What did seem to be evident was that the veteran 
had suffered from periods of anxiety and depression for which 
he was currently being treated.  In addition, the third 
examiner suggested that the veteran suffered from a 
personality disorder, and stated that he did not think that 
the veteran was fully forthcoming about his past history.  
The veteran's Axis I diagnosis was anxiety disorder, not 
otherwise specified, and major depression disorder.  The Axis 
II diagnosis was personality disorder, not otherwise 
specified.  

Due to the promulgation of DSM-IV, the May 1997 remand asked 
the RO to provide another VA examination by a board of three 
VA psychiatrists.  According to a March 1998 report of 
contact, the Board member who signed the May 1997 remand 
authorized the three examining psychiatrists from the June 
1995 VA examination to review their reports, and provide 
whether their findings regarding the presence or absence of 
PTSD would be changed under the newer DSM-IV PTSD criteria.  
If indicated, the veteran was to be recalled and re-examined 
at the examiner's discretion.  

In an April 1998 addendum to their June 1995 reports, the 
three VA examiners provided that they had reviewed their June 
1995 reports.  They continued to believe that the veteran's 
diagnoses did not include PTSD.  They did not feel that it 
was necessary to re-examine the veteran to clarify the 
diagnoses.  They stood by the original diagnoses.  

(C).     Service connection for PTSD also requires a 
confirmed stressor.  Turning to the issue of an inservice 
stressor in the present claim, the veteran's service 
personnel records show that his MOS was stock control and 
accounts, and provide no evidence that the veteran was 
involved in combat or received any combat decorations.  

In June 1997 the RO asked the veteran to submit additional 
information about stressful incidents and any recent private 
or VA psychiatric treatment.  In September 1997, the veteran 
submitted a statement in which he described his stressors.  
He arrived in Vietnam in August 1970 at Cam Ranh Bay, and 
during his processing-in there were several in-coming bombs.  
While stationed at Long My Depot near Quin Nhon, he never 
performed the Quarter Master duties he was supposed to do.  
Rather, he was put on guard duty.  While on duty at night, he 
would imagine what would happen if the base was overrun or if 
he was captured.  He said that in December 1970, Quin Nhon 
was overrun.  He was subject to in-coming attacks by both the 
Viet Cong and the US.  He described it as a two-week horror.  
He said that he was treated at that time and found to have 
RVN syndrome.  He believed that he would be killed in Vietnam 
and went AWOL several times due to this fear.  Currently, as 
a result of his Vietnam stressors, he claimed to have 
recurring nightmares and flashbacks, and to react to sounds, 
smells and helicopters.  

In September 1997 the RO requested the USASCRUR to research 
the veteran's record.  Specifically, the USASCRUR was 
informed that the claimed stressor took place at the Long My 
Depot, Quin Nhon, in December 1970.  There were no available 
names for other involved people.

The USASCRUR responded in February 1998 that only specific 
combat incidents could be verified.  The veteran needed to 
provide more specific information as to the who, what, where 
and when of the events.  

Additionally, the USASCRUR supplied an "Operational Report - 
Lessons Learned" for the period from November 1970 through 
April 1971, and a debriefing report for part of February 1971 
through mid-May 1971, each authored by the higher 
headquarters of the veteran's first two units in Vietnam.  
The USASCRUR also sent a copy of an Associated Press article.  
The debriefing report and Associated Press article recounted 
a mortar attack on Quin Nhon Ammunition Supply Point in April 
1971 which resulted in some casualties in the Army of the 
Republic of Vietnam.  In addition, the USASCRUR noted that 
the veteran's DA Form 20 provided that he was a security 
guard, and sent army regulations describing the major duties 
of a security guard.  

In April 1998, the veteran informed the RO that he had 
additional new and material medical evidence in support of 
his claim.  In July 1998, the RO requested that he submit 
such evidence as soon as possible, and preferably within 30 
days.  No additional evidence was received from the veteran.  

II.  Legal Analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge (CIB), or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

The Board notes that a recent case from the United States 
Court of Appeals for Veterans Claims (Court), Cohen v. Brown, 
10 Vet. App. 128 (1997) alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Based on a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  First, the 
evidence in the veteran's claims file fails to show that he 
now has a definite diagnosis of PTSD.  The February 1993 VA 
diagnosis of PTSD was based on the veteran's test results 
without benefit of an additional interview.  The examiner 
provided that the diagnosis was provisional due to the 
veteran's vague and somewhat contradictory history regarding 
stressors and the possibility of secondary gain.  The 
diagnoses of PTSD provided by Drs. Cole, Wiaduck and Hoffman, 
and Ms. Armijo, M.S.W., do not purport to be based on a 
review of the entire available medical record, including the 
veteran's inservice and post-service medical records.  
Rather, they are based on the veteran's own recitation of 
stressors and his own report of medical and psychiatric 
history.  Further, these reports do not address or attempt to 
rebut the medical opinions in the claims file that the 
veteran does not have PTSD.

By contrast, the VA reports indicating that the veteran does 
not have PTSD were based on a review of the veteran's entire 
available medical records, and the various past diagnoses 
contained therein.  In these reports, the examiners fully 
explained their conclusions, which in some cases were based 
on discussions with other examiners.  Further, these reports 
rebut the PTSD diagnoses found in the claims file with 
detailed and complete explanations. 

Given the depth of the examination reports not presenting a 
diagnosis of PTSD, and the fact that they are based on a 
complete review of the medical evidence of record, the Board 
finds that they are most probative and material to the 
veteran's claim.  Accordingly, the Board finds that taken as 
a whole, the documentary medical evidence of record does not 
support a finding that the veteran has PTSD.  

The Board notes the veteran's own contentions that he now 
suffers from PTSD, which he relates to combat stressors.  
However, while the veteran is competent to describe his 
observations relative to his symptoms, as a layperson he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his self-
diagnosis of PTSD is not material to his claim.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since the veteran in 
the current appeal has not been shown to have met the DSM-III 
or IV criteria for a current diagnosis of PTSD, service 
connection for PTSD cannot be granted. 

Turning to the issue of whether the veteran experienced 
stressors while on active duty, the Board notes that it is 
not bound to accept the veteran's uncorroborated account of 
his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
recons., 1 Vet. App. 406 (1991); Swann v. Brown, 5 Vet. App. 
229 (1993).  The question of whether a specific event 
reported by a veteran as a stressor was a stressor is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board 
finds that a stressor related to the veteran's military 
experiences has not been sufficiently objectively documented, 
in spite of attempts to procure objective evidence supporting 
the claimed stressors.  

The veteran has been unable to provide evidence of combat 
service in the form of an award of a service department 
combat citation.  The veteran contends that he served in a 
combat duty status.  However, his DD 214 indicates that his 
primary military occupational specialty was stock control and 
accounts, and does not otherwise indicate combat activity.  
The veteran's service personnel records provide that his 
military occupation was supply clerk. These records provide 
no evidence that the veteran was involved in combat or 
received any combat decorations.  As a result, a combat-
related stressor cannot be presumed.

Moreover, there is no other evidence that the veteran was in 
combat or did experience a verifiable stressor.  Records 
received from USASCRUR provide no evidence that the veteran 
himself was involved in combat or experienced the reported 
stressors.  In the absence of a showing of combat or evidence 
of a verifiable stressor, the Board concludes that the 
veteran has failed to satisfy the criteria for service 
connection for PTSD.  Although the veteran has described what 
he refers to as stressful events in Vietnam, there is no 
objective verification of these events, such as corroborating 
lay statements from fellow veterans, contemporary letters 
home written by the veteran, or service personnel records.  
In the absence of such verification, the veteran's claim for 
service connection cannot be granted, regardless of current 
treatment assessments of PTSD.  

In this respect, the Board notes that some private medical 
records ascribe the veteran's current PTSD to stressful 
events experienced in Vietnam.  However, these references to 
stressors in Vietnam are based solely on a history provided 
by the veteran.  As a result, these medical records are not 
probative or material to the issue of confirmation or 
verification of stressors.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for PTSD.



ORDER

Service connection for PTSD is denied.  



		
               NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

